                                      United States Bankruptcy Court
                                           District of Arizona
In re:                                                                                  Case No. 20-09986-DPC
KEVIN V. HUNTER                                                                         Chapter 7
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0970-2           User: gallardof              Page 1 of 2                   Date Rcvd: Sep 02, 2020
                               Form ID: 309A                Total Noticed: 47


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Sep 04, 2020.
db             +KEVIN V. HUNTER,    2011 W. CHIMNEY ROCK RD.,    PHOENIX, AZ 85085-2794
16202792       +AlaskaUSA FCU,    Attn: Bankruptcy,    Po Box 196613,    Anchorage AK 99519-6613
16202793       +Alpha Geotechnical Services,    2504 W. Southern Ave,     Tempe AZ 85282-4201
16202794       +Arizona Central Credit Union,    Attn: Bankruptcy Department,     Po Box 11650,
                 Phoenix AZ 85061-1650
16202797       +Arizona Registrar of Contractors,     Recovery Fund,    P.O. Box 18247,    Phoenix AZ 85005-8247
16202796       +Arizona Registrar of Contractors,     1700 W. Washington, Suite 105,     Phoenix AZ 85007-2836
16202798       +Aztec Lighting,    25 S. 48th Ave,    Phoenix AZ 85043-3819
16202801       +BBVA Compass,    PO Box 830139,    Birmingham AL 35283-0139
16202803       +Brian D. Myers,    Jennings, Haug & Cunningham, L.L.P.,     2800 N. Central Avenue, Suite 1800,
                 Phoenix AZ 85004-1049
16202806       +Creative Environments Design & Landscape,     8920 S. Hardy,    Tempe AZ 85284-2811
16202807       +Custom Air Design Inc.,    9299 W. Olive Ave Suite 108,     Peoria AZ 85345-8380
16202808       +De Jay Maintenance LLC,    14747 Northsight Blvd,     Suite 111-189,    Scottsdale AZ 85260-2631
16202809       +Decorative Trim,    887 N. Acacia Drive,    Gilbert AZ 85233-3043
16202810       +Deer Valley Electric,    2103 W. Parkside Lane,    Suite 109,    Phoenix AZ 85027-1245
16202811       +Douglas and Neha LaCorte,    DJL Business Holdings LLC,     21001 N. Tatum Blvd., Suite 1630-140,
                 Phoenix AZ 85050-4242
16202812       +FC Marketplace LLC,    85 2nd Street, Suite 400,     San Francisco CA 94105-3462
16202813       +Gold Mountain P2 Lot 18 LLC,    c/o Kevin Hunter,     2011 W. Chimney Rock Rd,
                 Phoenix AZ 85085-2794
16202814       +Hammerman and Hultgren,    3101 N. Central Avenue Ste 1030,     Phoenix AZ 85012-2654
16202816       +Kabbage,   201 California Street #325,     San Francisco CA 94111-5035
16202817       +Kenneth, Eisen & Associates, LTD (KEA),     Attn: Bankruptcy,    Po Box 7370,
                 Phoenix AZ 85011-7370
16202818       +Marlam Industries Inc.,    834 E. Hammond Lane,    Phoenix AZ 85034-6507
16202820       +Modern Group Flooring and Tile LLC,     8271 E. Gelding Dr,    Scottsdale AZ 85260-3619
16202821       +Monark Premium Appliance,    9025 S Kyrene Rd,    Tempe AZ 85284-2939
16202822       +North Phoenix Fitness LLC,    c/o Kevin Hunter,    2011 W. Chimney Rock Road,
                 Phoenix AZ 85085-2794
16202823       +PacVan,   2700 S. 20th Avenue,     Phoenix AZ 85009-6903
16202824       +Precision Masonry,    39017 N. 11th Ave,    Phoenix AZ 85086-7443
16202825      #+Puritan Life Insurance Co of America,     1720 W. Rio Salado Parkway,     Tempe AZ 85281-6590
16202826       +Raintree Mechanical,    7845 E. Evans Rd Suite F,     Scottsdale AZ 85260-6929
16202828       +SCP Distributors LLC,    7841 E. Gray Rd. Suite A,     Scottsdale AZ 85260-3461
16202827       +Saguaro Drywall Company,    2317 E. Lone Cactus,     Phoenix AZ 85024-5507
16202829       +State Plastering Inc.,    27847 N. 78th Street,    Scottsdale AZ 85266-9233
16202831       +The Hallstrom Law Firm PLLC,    1221 E. Osborn Rd #101,     Phoenix AZ 85014-5540
16202832       +TopBuild Home Services Inc.,    475 N. Williamson Blvd,     Daytona Beach FL 32114-7101
16202833       +True Custom A Luxury Builder LLC,     c/o Kevin Hunter,    2011 W. Chimney Rock Rd.,
                 Phoenix AZ 85085-2794
16202834       +Valley Landscaping LLC,    20691 N. 56th Ave,    Glendale AZ 85308-6274

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: kjr@rattaylaw.01law.com Sep 03 2020 04:21:29        KEVIN J RATTAY,
                 KEVIN J RATTAY PLC,    2525 E. Arizona Biltmore Circle,    Suite B-218,    Phoenix, AZ 85016
tr              EDI: QMGAUGHAN.COM Sep 03 2020 06:28:00       MAUREEN GAUGHAN,    PO BOX 6729,
                 CHANDLER, AZ 85246-6729
smg             EDI: AZDEPREV.COM Sep 03 2020 06:28:00       AZ DEPARTMENT OF REVENUE,    BANKRUPTCY & LITIGATION,
                 1600 W. MONROE, 7TH FL.,    PHOENIX, AZ 85007-2650
16202795       +EDI: AZDEPREV.COM Sep 03 2020 06:28:00       Arizona Department of Revenue,
                 Arizona Attorney General Bankruptcy Unit,     2005 N. Central Avenue,    Phoenix AZ 85004-1592
16202800       +E-mail/Text: defaultspecialty.us@bbva.com Sep 03 2020 04:24:12        BBVA Compass,    PO Box 10184,
                 Birmingham AL 35202-0184
16202802       +E-mail/Text: defaultspecialty.us@bbva.com Sep 03 2020 04:24:12        BBVA Compass Bank,
                 PO Box 11830,   Birmingham AL 35202-1830
16202799       +EDI: TSYS2.COM Sep 03 2020 06:28:00       Barclays Bank Delaware,    Attn: Bankruptcy,
                 Po Box 8801,   Wilmington DE 19899-8801
16202804       +EDI: CAPITALONE.COM Sep 03 2020 06:28:00       Capital One,    Attn: Bankruptcy,    Po Box 30285,
                 Salt Lake City UT 84130-0285
16202805       +E-mail/Text: bzern@celticbank.com Sep 03 2020 04:26:01       Celtic Bank,
                 268 S. State Street, Suite 300,    Salt Lake City UT 84111-5314
16202815        E-mail/Text: bankruptcy@homepointfinancial.com Sep 03 2020 04:22:42        Home Point Fncl Corp,
                 Attn: Bankruptcy,    11511 Luna Rd, Ste 200,    Farmers Branch TX 75234
16202830       +EDI: RMSC.COM Sep 03 2020 06:28:00       Synchrony Bank/Care Credit,    Attn: Bankruptcy Dept,
                 Po Box 965064,    Orlando FL 32896-5064
16202835       +EDI: WFFC.COM Sep 03 2020 06:28:00       Wells Fargo,   P.O. Box 5120,
                 Sioux Falls SD 57117-5120
                                                                                               TOTAL: 12




       Case 2:20-bk-09986-DPC Doc 6 Filed 09/02/20 Entered 09/04/20 21:41:23                          Desc
                           Imaged Certificate of Notice Page 1 of 4
District/off: 0970-2                  User: gallardof                    Page 2 of 2                          Date Rcvd: Sep 02, 2020
                                      Form ID: 309A                      Total Noticed: 47


             ***** BYPASSED RECIPIENTS (continued) *****

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
16202819       ##+Mid-Continent Cabinetry,   Norcroft Companies LP,   730 W. Fairmont Drive,
                   Tempe AZ 85282-3301
                                                                                                                    TOTALS: 0, * 0, ## 1

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Sep 04, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on September 2, 2020 at the address(es) listed below:
              KEVIN J RATTAY   on behalf of Debtor KEVIN V. HUNTER kjr@rattaylaw.01law.com,
               kevin.rattay@icloud.com
              MAUREEN GAUGHAN    maureen@mgaughan.com, mgaughan@ecf.axosfs.com
              U.S. TRUSTEE   USTPRegion14.PX.ECF@USDOJ.GOV
                                                                                            TOTAL: 3




         Case 2:20-bk-09986-DPC Doc 6 Filed 09/02/20 Entered 09/04/20 21:41:23                                               Desc
                             Imaged Certificate of Notice Page 2 of 4
Information to identify the case:
Debtor 1              KEVIN V. HUNTER                                                   Social Security number or ITIN        xxx−xx−6162
                      First Name   Middle Name    Last Name                             EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                Social Security number or ITIN _ _ _ _
                      First Name   Middle Name    Last Name
(Spouse, if filing)
                                                                                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            District of Arizona
                                                                                        Date case filed for chapter 7 9/1/20
Case number:          2:20−bk−09986−DPC


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             12/17

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Your case could be dismissed if you do not file the required documents, fail to
appear at the meeting of creditors or if you do not provide photo identification and proof of social security number to
the trustee at the meeting.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       KEVIN V. HUNTER

2.      All other names used in the
        last 8 years

3.     Address                               2011 W. CHIMNEY ROCK RD.
                                             PHOENIX, AZ 85085

4.     Debtor's attorney                     KEVIN J RATTAY                                         Contact phone 480−419−1900
                                             KEVIN J RATTAY PLC                                     Email: kjr@rattaylaw.01law.com
       Name and address                      2525 E. Arizona Biltmore Circle
                                             Suite B−218
                                             Phoenix, AZ 85016

5.     Bankruptcy trustee                    MAUREEN GAUGHAN                                        Contact phone 480−899−2036
                                             PO BOX 6729                                            Email: maureen@mgaughan.com
       Name and address                      CHANDLER, AZ 85246−6729
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1




     Case 2:20-bk-09986-DPC Doc 6 Filed 09/02/20 Entered 09/04/20 21:41:23                                                           Desc
                         Imaged Certificate of Notice Page 3 of 4
Debtor KEVIN V. HUNTER                                                                                            Case number 2:20−bk−09986−DPC


6. Bankruptcy clerk's office                    U.S. Bankruptcy Court, Arizona                                 Office Hours:
                                                230 North First Avenue, Suite 101                              8:30 am − 4:00 pm Monday−Friday
    Documents in this case may be filed at this Phoenix, AZ 85003−1727
    address. You may inspect all records filed
    in this case at this office or online at                                                                   Contact Phone: (602) 682−4000
    www.pacer.gov.
                                                                                                               Date: 9/2/20

7. Meeting of creditors                          October 6, 2020 at 10:30 AM                                   Trustee: MAUREEN GAUGHAN
                                                                                                               Call in number: 866−718−6233
    Debtors must attend the meeting to be        BY TELEPHONE                                                  Passcode: 5298248
    questioned under oath. In a joint case,
    both spouses must attend. Creditors may
    attend, but are not required to do so.       The meeting may be continued or adjourned
                                                 to a later date. If so, the date will be on the
                                                 court docket.

8. Presumption of abuse                          The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge                     Filing deadline: 12/7/20
                                               or to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of the
                                                   subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                   or

                                                 • if you want to have a debt excepted from discharge
                                                   under 11 U.S.C § 523(a)(2), (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be denied
                                                   under § 727(a)(8) or (9).


                                                 Deadline to object to exemptions:                             Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain property as           conclusion of the meeting of creditors
                                                 exempt. If you believe that the law does not authorize
                                                 an exemption claimed, you may file an objection.


10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a proof of claim now. If
                                                 it later appears that assets are available to pay creditors, the clerk will send you another notice telling you
    Please do not file a proof of claim unless   that you may file a proof of claim and stating the deadline.
    you receive a notice to do so.               Deadline for holder(s) of a claim secured by a security interest in the debtor's principal residence (Rule
                                                 3002(c)(7)(A): 70 Days from Case Filed Date.


11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court
                                                 to extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you
                                                 have any questions about your rights in this case.


12. Exempt property                              The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                                 distributed to creditors. Debtors must file a list of property claimed as exempt. You may inspect that list at
                                                 the bankruptcy clerk's office or online at www.pacer.gov. If you believe that the law does not authorize an
                                                 exemption that the debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                 objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                  page 2




     Case 2:20-bk-09986-DPC Doc 6 Filed 09/02/20 Entered 09/04/20 21:41:23                                                                        Desc
                         Imaged Certificate of Notice Page 4 of 4
